Citation Nr: 1813050	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-34 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for the service-connected schizoaffective disorder with depressive symptoms.

2. Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1957 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin, that denied the increased rating claim for schizoaffective disorder with depressive symptoms and continued the current 50 percent rating. 

As indicated on the title page of this decision and as discussed below, the issue of entitlement to special monthly compensation based on aid and attendance is raised by the record and is part and parcel of the claim for an increased rating for schizoaffective disorder with depressive symptoms. Akles v. Derwinski, 1 Vet. App. 118 (1991) (noting that the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. For the entirety of the appeal period, the Veteran's service-connected schizoaffective disorder with depressive symptoms results in occupational and social impairment with deficiencies in most areas such as in work, thinking, and mood characterized by chronic sleep impairment, depression, occasional hallucination and delusional thoughts, and neglect of personal hygiene.  

2. The Veteran's service-connected disability renders her in need of regular aid and attendance of another person.
CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but no higher, for service-connected schizoaffective disorder with depressive symptoms have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9211 (2017).

2. The criteria for special monthly compensation based on the regular aid and attendance of another person have been met. 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met. See VA correspondence dated in December 2015.  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  

Increased Rating-Schizoaffective Disorder

The Veteran contends that her service-connected schizoaffective disorder with depressive symptoms is more disabling than is reflected by the currently-assigned 50 percent disability rating.  Initially, the Veteran's schizoaffective disorder was rated under Diagnostic Code 9205, which was the rating criteria under the General Formula for Psychoneurotic Disorders. 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).   The criteria for evaluating mental disorders, however, has been revised and now governs the claims filed on or after that date. See 61 FR 52,695-702.  Effective November 7, 1996, schizoaffective disorder is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9211 (2017).  As the Veteran filed her claim for increased evaluation in August 2015, the revised criteria applies. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Code 9211.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.
When rating a mental disorder, VA must consider the frequency, severity, and duration of a veteran's psychiatric symptoms, the length of remissions, and his/her capacity for adjustment during periods of remission. The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. The rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126.

The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder.  She may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran was admitted in June 2015 for schizoaffective disorder.  A VA nurse's assessment reflects that the Veteran exhibited hallucinations or delusions in the last seven days.  In reference to the Veteran's cognitive status, the nurse noted that the Veteran did not make decisions or made decisions with difficulty or that the decisions were poor.   A similar assessment was rendered by a social worker, noting that the Veteran was not capable of increased independence in activities of daily living or mobility. See Milwaukee VAMC records.

VA treatment records of July 2015 reflect that the Veteran transitioned to Dayton House, an assisted living facility.  A mental health evaluation conducted shortly thereafter in July 2015 reflects that the Veteran denied symptoms of depression, anxiety or hearing any voices.  She reported that "overall her mental status has been fine" and she is "making friends and feels comfortable [at Dayton House]."  The physician further noted that there was no report from Dayton House staff of any confusion, agitation, or other problems.  The VA psychiatrist found that the Veteran had a "bright affect" and her thought process was linear and well organized.  The physician also noted there was no confusion, depression, or homicidal or suicidal ideation. See Milwaukee VAMC records.  
A VA treatment record of November 2015 reflects the Veteran's report that she is "doing well" and "staying active throughout the day with various activities." Id. 

The Veteran was afforded a VA examination in November 2015.  Citing to a review of the Veteran's claims file, medical history, and clinical interview, the examining physician, a psychologist, found the Veteran's condition "remained stable or even mildly improved from the last examination" which was conducted in 2013.  The Veteran reported having a "good" relationship with all three adult children and having other close relationships with friends.  She denied having suicidal or homicidal ideation.  She also denied any auditory or visual hallucinations.  As for activities of daily living, the Veteran reported receiving assistance with bathing, but she is independent with dressing.  The examiner indicated "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medications" and found the Veteran capable of managing her finances. See November 2015 VA medical opinion. 

The record reflects lay statements submitted by the Veteran's son and daughter-in-law describing their observation of the Veteran's behavior changes prior to transitioning to Dayton House and the need for assistance with controlled medication administration. See statement attached to Notice of Disagreement dated January 2016. 

The record also includes statements from the administrator at Dayton House explaining that the Veteran is "no longer able to care for herself due to her condition" and that "she is in need of assistance with her activities of daily living." See Statement in Support of Claim dated July 2015.  
  
Taking all reports into account, the Board concludes that the Veteran's schizoaffective disorder more nearly approximates a 70 percent rating, but no higher.  In so finding, the Board finds persuasive the competent evidence of record, to include the Veteran's treatment records, VA examination reports, and lay statements, that clearly demonstrate her psychiatric symptomatology as a result of her schizoaffective disorder.  The Veteran's symptoms include hallucinations or delusional thoughts, sleep impairment, poor decision or judgment, and neglect of personal hygiene.  The Board notes that these documented symptoms align with occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, or mood. See 38 C.F.R. § 4.130, DC 9211.  The Board acknowledges the 2015 examiner's observation that the Veteran's symptoms have been "very well controlled with medication," but finds that the evidence of record demonstrates that the Veteran's schizoaffective disorder affects her ability to function independently, which warrants a 70 percent rating.  To this extent, the appeal is granted.  

The next higher rating of 100 percent is not warranted because the record does not show total social impairment.  Indeed, the Veteran reported maintaining good relationships with her three adult children and family members as well as established relationships with friends.  Thus, as total social impairment is not shown during any time during the appeal period, a 100 percent rating is not warranted. 38 C.F.R. § 4.130.  For the foregoing reasons, the Board finds that, for the entirety of the appeal period, a rating of 70 percent, but no higher, for schizoaffective disorder with depressive symptoms is warranted. 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9211.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Special Monthly Compensation-Aid and Attendance

The Veteran contends she is entitled to special monthly compensation because she is in need of regular aid and attendance of another person due to her service-connected disability. See Notice of Disagreement dated January 2016. 

Generally, an award of special monthly compensation provides for additional levels of compensation above the basic levels of compensation afforded by the schedular rating criteria in 38 C.F.R. Part 4. These additional levels of compensation are awarded for various types of losses or levels of impairment, due solely to service-connected disabilities, and for specific combinations of such impairments.  The different types of special monthly compensation available are commonly referred to by their alphabetic designations, such as (k), (l), etc., which correspond to the paragraphs of 38 U.S.C. § 1114 (2012) which provides the statutory authority for special monthly compensation benefits. These same paragraphs are codified in VA regulation predominantly at 38 C.F.R. § 3.350(a) - (i).

Special monthly compensation is payable at the aid and attendance rate specified under special monthly compensation (l) if a veteran has anatomical loss or loss of use of both feet, or loss of use of one hand and one foot; if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if he or she is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350(b) (2017).  

The benefit is also warranted if the evidence establishes a factual need for aid and attendance status under the criteria set forth in 38 C.F.R. § 3.352(a).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

A veteran will be found to be "bedridden" if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Id.

Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others. Id.  The critical question to be determined is whether the Veteran's service-connected schizoaffective disorder has resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  

The record here does not show, and the Veteran does not allege, that she is blind or nearly blind or that she is a patient in a nursing home because of mental or physical incapacity.  Likewise, she is not permanently bedridden as she has reported walking around her current domicile without requiring personal assistance from others. 

Turning to the question of whether there is a factual need for aid and attendance, the Board observes that the Veteran has met the criteria set forth in 38 C.F.R. § 3.352(a), and aid and attendance specified under (l) is warranted.  Specifically, the evidence of record demonstrates that the Veteran requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment, as listed under 38 C.F.R. § 3.352(a).  In fact, the Board observes that she transitioned to an assisted living facility because she is not capable of increased independence in activities of daily living or mobility.   Furthermore, the record reflects that she is in need of regular assistance with the administration of medication,  critical to maintaining her symptoms of schizoaffective disorder.  This is also supported by the lay statements of record indicating that the Veteran is no longer able to care for herself and in need of assistance with her activities of daily living.  Thus, the Board finds that the type of situation contemplated by the criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met and that entitlement to special monthly compensation for this reason is warranted. 38 U.S.C. § 1114 (l) (2012); 38 C.F.R. § 3.350(b) (2017).  
ORDER

Entitlement to a disability rating of 70 percent, but no higher, for the service-connected schizoaffective disorder with depressive symptoms is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


